        Case 1:15-cr-00095-AJN Document 3238 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                   9/7/21
  United States of America,

                 –v–
                                                                     15-cr-95 (AJN)
  Robert Haughton,
                                                                        ORDER
                        Defendant.



ALISON J. NATHAN, District Judge:

       There is a preliminary revocation hearing scheduled in this matter for Thursday,

September 9, 2021 at 10:00 a.m. The proceeding will be held in-person in Courtroom 906 at the

Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York.

       The parties agreed at the proceeding before the Court on June 28, 2021, to submit a letter

to the Court by September 6, 2021. The Court is not in receipt of that letter. Counsel is hereby

ORDERED to submit the letter by September 7, 2021 at 5:00 p.m.

       SO ORDERED.


 Dated: September 7, 2021
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                    1
